Appeal by employer and its insurance carrier from an award of death benefits in favor of the widow and three minor children of Leo J. Van De Water,¡ deceased. The Workmen’s Compensation Board found that on February 14, 1944, Leo J. Van De Water sustained accidental injuries which resulted in his death on May 26, 1944, and that such injuries were sustained in the course of his employment and arose out of the employment. The board found that due to the work which the decedent was performing at that time he sustained accidental injuries in the nature of coronary occlusion and died as the result of such injuries. The evidence sustains the finding of the hoard. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J7, taking no part. [See 273 App Div. 828.]